Title: To George Washington from Ebenezer Gray, 20 December 1782
From: Gray, Ebenezer
To: Washington, George


                        
                            Sir 
                            Windham Decr 20th 1782
                        
                        I have been Hond; with your Excellys Letter of the 11th Ulto directing my return to the Army, and am very
                            unhappy to inform your Excelly that I am in so low & weak state of Health, that it is not in my Power to Join the
                            Army at Present, as the Recovery of my Health was the only motive which inducd me to Ask for Leave of Absence, The same
                            Reasons continuing and my want of strength & ability to perform so long a Journey makes it necessary for me to
                            request your Excellys farther Indulgence until I can so far recover as to be able to Join the Army without any farther
                            Injury to my Health, which I assure your Excelly shall not be abused to any unnecessary Absence. I have the Honor to be
                            with the greatest Esteem your Excellys most Obedt & Humbe Servt
                        
                            Ebenr Gray
                        
                    